OHATFIELD, District Judge.
The action in equity resulted in a decree which, so long as it stands, makes res ad judicata the question as to whether the bankrupt has done an act which would prevent his discharge. He could, therefore, not obtain a discharge, even if application had been made, but must actually pay the debts in order to wipe them out.
*988No application was ever made in the bankruptcy proceedings for a discharge within 18 months, and the court cannot, by a nunc pro tunc order, extend the statutory period, even though in the equity case the time within which to apply for discharge was considered. But, as it would be futile, no reason exists for any attempt to evade the statute.
Motion denied.